      Case 4:19-cv-00277-RH-MAF Document 16 Filed 06/08/20 Page 1 of 2
                                                                        Page 1 of 2


         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION


MARTINO MIKE RAMOS,

             Plaintiff,

v.                                            CASE NO. 4:19cv277-RH-MAF

WARDEN DUVAL et al,

             Defendants.

_____________________________________/


                            ORDER OF DISMISSAL


      This prisoner civil-rights case is before the court on the magistrate judge’s

report and recommendation, ECF No. 15. No objections have been filed.

      The recommendation is for dismissal for failure to file a third amended

complaint as ordered. The second amended complaint asserted the plaintiff was at

risk from gang members but was denied placement in protective management. The

plaintiff is now at a different facility, apparently having been moved prior to any

attack by the gang members. The plaintiff may have chosen to abandon the

litigation. In any event, he has not filed a third amended complaint, making

dismissal appropriate, as the report and recommendation properly concludes.


Case No. 4:19cv277-RH-MAF
      Case 4:19-cv-00277-RH-MAF Document 16 Filed 06/08/20 Page 2 of 2
                                                                      Page 2 of 2


      IT IS ORDERED:

      The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “This case is dismissed without

prejudice.” The clerk must close the file.

      SO ORDERED on June 8, 2020.

                                       s/Robert L. Hinkle
                                       United States District Judge




Case No. 4:19cv277-RH-MAF
